[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 96-2012

                       DOMONIC SANTINI,

                    Plaintiff, Appellant,

                              v.

            HONORABLE GILBERTO GIERBOLINI, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

       [Hon. Salvador E. Casellas, U.S. District Judge]

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Stahl and Lynch, Circuit Judges.                                                          

                                         

Domonic Santini on brief pro se.                           
Guillermo Gil, United  States Attorney, Jorge E. Vega-Pacheco  and                                                                         
Nelson  Perez-Sosa, Assistant  United  States Attorneys,  and Jose  A.                                                                              
Quilles-Espinosa, Senior Litigation Counsel, on brief for appellees.                        

                                         

                         June 4, 1997
                                         

          Per Curiam.   After carefully reviewing the  record                                

and  the parties' briefs, we hold that the district court did

not  abuse  its  discretion  in  sua  sponte  dismissing  the                                                        

complaint of appellant Domonic Santini.  We add that  nothing

in appellant's brief persuades us  that allowing him to amend

the  complaint would be anything but futile.  See Shockley v.                                                                      

Jones,  823 F.2d 1068, 1072-73 (7th Cir. 1987).  We therefore                 

affirm the judgment of the district court essentially for the                  

reasons  stated   in  its  Opinion  and   Order,  Santini  v.                                                                     

Gierbolini, 937 F.Supp. 130 (D.P.R. 1996).                      

          Affirmed.                              

                             -2-